     Case 2:19-cv-00334-MWF-SK Document 22 Filed 01/30/19 Page 1 of 3 Page ID #:329




 1
      DEBORAH ROSENTHAL (SBN 184241)
      CRYSTAL G. FOLEY (SBN 224627)
 2    BENJAMIN D. GOLDSTEIN (SBN 231699)
 3    SIMMONS HANLY CONROY
      100 N. Pacific Coast Highway, Suite 1350
 4    El Segundo, California 90245
 5    Tel: (310) 322-3555
      Fax: (310) 322-3655
 6

 7    Attorneys for Plaintiffs

 8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
      HAROLD MEZA and BARBARA                   )       Case No. 2:19-cv-00334- MWF-SK
11
      MEZA,                                     )
12                                              )
                   Plaintiffs,
                                                )
13                                                      CERTIFICATION AND NOTICE
            v.                                  )
14                                                      OF INTERESTED PARTIES (Local
                                                )
      3M COMPANY, et al.,                               Rule 7.1‐1)
15                                              )
                                                )
16          Defendants.                         )
17                                              )
                                                )
18                                              )
19

20          TO THE HONORABLE COURT AND TO ALL DEFENDANTS AND
21    THEIR ATTORNEYS OF RECORD HEREIN:
22          Pursuant to Civil Local Rule 7.1-1, the undersigned, counsel of record for
23    plaintiffs, certifies that the following listed persons, associations of persons, firms,
24    partnerships and corporations (including parent corporations), other than the
25    parties themselves identified in the complaint, may have a pecuniary interest in the
26    outcome of this case. These representations are made to enable the Court to
27    evaluate possible disqualification or recusal.
28                                                  1
      CERTIFICATION AND NOTICE OF INTERESTED PARTIES (Local Rule 7.1‐
                                   1)
     Case 2:19-cv-00334-MWF-SK Document 22 Filed 01/30/19 Page 2 of 3 Page ID #:330




 1

 2          Plaintiffs are unaware of any persons or entities other than the plaintiffs
 3    themselves who may have a pecuniary interest in the outcome of this
 4    case. Counsel shall file an amended certification if any material change occurs in
 5    the status of interested parties.
 6

 7
      DATED: January 30, 2019                SIMMONS HANLY CONROY

 8

 9                                           By:       /s/ Crystal G. Foley
                                                    Crystal G. Foley
10
                                                    Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
      CERTIFICATION AND NOTICE OF INTERESTED PARTIES (Local Rule 7.1‐
                                   1)
      Case 2:19-cv-00334-MWF-SK Document 22 Filed 01/30/19 Page 3 of 3 Page ID #:331




 1
                                        PROOF
                                            F OF SERV
                                                    VICE

 2                     old Meza and
                    Haro        a Barbara Meza v.. 3M Comppany, et all.,
 3                         USDC C Court Case No. 2::19-cv-003334

 4
             I am a citizzen of the United Sttates and eemployed in Los Anngeles Couunty,
 5
              nia. I am over the age
       Californ                  a of eig
                                        ghteen yeaars and noot a party to the witthin-
 6
       entitled action. My                             Pacific Coaast Highwaay, Suite 1350,
                        M businesss address iss 100 N. P
 7
       El Segu
             undo, Califfornia 9024
                                  45.
 8
             On
             O January
                     y 30, 2019, I served th
                                           he followinng documeent:
 9

100
        CERTIIFICATION
                     N AND NO
                            OTICE OF INTEREST
                                            TED PARTIES (Loccal Rule
11                                   1‐1)
                                   7.1
122

13
                    By CM/ECF
                       C      NOTICE OF
                                      F ELECTR
                                             RONIC FIL
                                                     LING:
144
             I electroniccally filed the docum
                                             ment(s) witth the Clerrk of Courrt by usingg the
15
           CF system. Participan
       CM/EC                   nts in the caase who arre registereed CM/ECF users wiill be
166
       served by
              b CM/EC
                    CF system.
17
             I declare un
                        nder penallty of perju
                                             ury under the laws oof the Statee of Califoornia
18
       that thee foregoing          nd correctt, and that I am empployed in tthe office of a
                         g is true an
199
       memberr of the barr of this Co
                                    ourt at who
                                              ose direct tthe servicee was madee.
200
21           Executed
             E        on
                       n January 30,
                                 3 2019, at
                                         a El Segunndo, Califoornia.
222

23

244                                                              Tifffany Tuminno
25

266

27

28                                                3
       CERTIF
            FICATION AND NOT
                           TICE OF IN
                                    NTERESTE
                                           ED PARTIE
                                                   ES (Local R
                                                             Rule 7.1‐
                                    1)
                                    1
